Citation Nr: 0210711	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-22 429	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Dissatisfaction with the 70 percent rating assigned following 
the intial grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

The veteran and his counselor



INTRODUCTION

In a statement received by the Board in August 2002, in which 
the veteran withdrew the instant appeal, he also reported 
that he has filed a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.  This issue is referred to the regional office 
(RO) for appropriate consideration.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1968 to December 1969.

2.	On August 12, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

Here, the veteran appealed a May 1997 decision of the RO 
which granted the claim of entitlement to service connection 
for PTSD and assigned a 30 percent rating.  In June 1997, the 
veteran filed a notice of disagreement with the assigned 
rating, and a statement of the case was issued.  The veteran 
filed his substantive appeal in July 1997.  Following a Board 
remand in December 2001, by rating action of April 2002, the 
RO assigned an increased rating of 70 percent for PTSD, 
effective from the date of the initial grant of service 
connection.  The appeal was then returned to the Board in 
July 2002.  On August 12, 2002, the Board received a 
statement from the veteran dated in July 2002.  In that 
statement, the veteran informed VA that he wished to cancel 
his appeal, and expressed his satisfaction with the current 
combined rating of 90 percent for his service-connected 
disabilities, including the 70 percent rating now in effect 
for PTSD.  

Therefore, from his statement dated in July 2002 and received 
on August 12, 2002, it is clear that the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice. 



ORDER

The appeal is dismissed.




		
D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



